                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR162

      vs.
                                                                     ORDER
RICHARD SNYDER

                     Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue [27].
Counsel seeks additional time to complete the investigation and share the results with the
defendant on whether to proceed to trial. For good cause shown,


       IT IS ORDERED that the Defendant’s Unopposed Motion to Continue [27] is granted as
follows:

       1. The jury trial, now set for August 27, 2019, is continued to October 1, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and October 1, 2019
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 26th day of August 2019.




                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
